 
 

__________

$1.00 POST-SPLT PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT

Between:

DARLINGTON MINES LTD.

And:

THE UNDERSIGNED SUBSCRIBER

Darlington Mines Ltd.

__________

--------------------------------------------------------------------------------



SIGNATURE PAGE/SUBSCRIBER STATEMENT

TO THE $1.00 POST-SPLIT PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF DARLINGTON MINES LTD.

                        SUBSCRIBER’S STATEMENT – the undersigned subscriber (the
“Subscriber”) is a sophisticated investor, the Subscriber has sought such
independent counsel as the Subscriber considers necessary and the Subscriber has
read the attached “$1.00 Post-split Private Placement Subscription Agreement”
(the “Agreement”) carefully and accepts, agrees and acknowledges the
representations and terms thereof in full and without exception and agrees that
such Agreement constitutes the entire agreement between Darlington Mines Ltd.
(the “Company”) and the Subscriber and that there are no collateral
representations or agreements between the same.

                        The Company is contemplating a stock-split on a 12 new
for 1 old basis and is currently offering, on a private placement basis,
post-split common shares of the Company (each a “Post-split Share”), at a
subscription price of U.S. $1.00, The within private placement offering by the
Company is not subject to any minimum subscription.  The Company offers, and the
Subscriber accepts, the Post-split Shares on the terms and conditions as set
forth in this Agreement.

Number of Post-split Shares subscribed for at U.S. $1.00:          
      Post-split Shares.

Total Subscription Price payable:  U.S. $1.00 x # of Post-split Shares = U.S.
$                         .

Dated at __________, __________, on this _____ day of December, 2010.

                                                                                                                                                           
Name of Subscriber - please print

By:  
                                                                                                                                                  
Official Capacity or Title - please print

                                                                                                                                                           
Signature of Subscriber

                                                                                                                                                           
Please print name of individual whose signature appears above if different than
the Subscriber

Subscriber’s Address:
                                                                                               
 
                                                                                               
Subscriber’s Telephone Number:
                                                                                               
Subscriber’s E-mail address: 
                                                                                               


--------------------------------------------------------------------------------



IF THE SUBSCRIBER IS NOT A U.S. RESIDENT, THE SUBSCRIBER MUST COMPLETE AND SIGN
ATTACHMENT “I” IMMEDIATELY FOLLOWING THIS SIGNATURE PAGE/SUBSCRIBER STATEMENT
AND COMPLETE THE MISSING INFORMATION AND CIRCLE THE APPLICABLE CATEGORY(IES) (A)
THROUGH (P) AS SET FORTH IN SECTION 3.4(af)(i) OF THE ATTACHED AGREEMENT.

                        Acceptance by the Company:

                        DARLINGTON MINES LTD. hereby accepts the above
subscription by the Subscriber on this _____ day of __________, 2010.

The COMMON SEAL of  )   DARLINGTON MINES LTD.,                            ) the
Company herein,  )   was hereunto affixed in the presence of: )
                                                                   (C/S)   )    
)                                                                           )  
Authorized Signatory   )  


--------------------------------------------------------------------------------



Attachment “I”

TO THE $1.00 POST-SPLIT PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF DARLINGTON MINES LTD.

SUBSCRIBER’S CERTIFICATE

                        In addition to the covenants, representations and
warranties contained in the “$1.00 Post-split Private Placement Subscription
Agreement” of the Company, to which this Attachment “I” – “Subscriber’s
Certificate” is attached, the undersigned Subscriber covenants, represents and
warrants to the Company that the Subscriber is purchasing the Post-split Shares
as principal, that the Subscriber is resident in the jurisdiction set out on the
signature page thereof and that the Subscriber:

1. 
is an “accredited investor”, as defined in National Instrument 45-106 –
Prospectus and Registration Exemptions by virtue of being {please check the
appropriate category or categories where applicable}:


  (a) 
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;
        (b)
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;
        (c)
an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;
        (d)  
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;
        (e) 
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;
        (f) 
an investment fund that distributes or has distributed its securities only to


    (i) a person that is or was an accredited investor at the time of the
distribution;             (ii) a person that acquires or acquired securities in
the circumstances referred to in sections 2.10 [Minimum amount investment] and
2.19 of National Instrument 45-106 – Prospectus and Registration Exemptions
[Additional investment in investment funds]; or             (iii) a person
described in paragraph (i) or (ii) that acquires or acquired securities under
section 2.18 of National Instrument 45-106 – Prospectus and Registration
Exemptions [Investment fund reinvestment];


--------------------------------------------------------------------------------



  (g)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;
        (h) 
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or
          Dated at __________, __________, on this _____ day of December, 2010.

                      

                                               
                                                                                                           
Name of Subscriber - please print

By:  
                                                                                                                                                  
Official Capacity or Title - please print

                                                                                                                                                           
Signature of Subscriber

                                                                                                                                                           
Please print name of individual whose signature appears above if different than
the Subscriber

Subscriber’s Address:
                                                                                               
 
                                                                                               
Subscriber’s Telephone Number:
                                                                                               
Subscriber’s E-mail address: 
                                                                                               


--------------------------------------------------------------------------------



$1.00 POST-SPLIT PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED
IN RELIANCE UPON REGULATION S PROMULGATED UNDER THE ACT.  THESE SECURITIES MAY
NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
REGISTRATION, THE AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION OR
COMPLIANCE WITH REGULATION S.  THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO
EFFECTUATE TRANSFERS ONLY IN ACCORDANCE WITH THE ABOVE INSTRUCTIONS.

UNIT PRIVATE PLACEMENT OFFERING

To:       DARLINGTON MINES LTD. (the “Company”), with an address for notice and
delivery located at 20A, Time Centre 33-55 Hollywood Road, Central Hong Kong.

                        The Company is offering (collectively, the “Offering”),
on a private placement basis, Post-split Shares of the Company  to eligible
investors (each such an investor who subscribes to this Offering by this
document is hereinafter referred to as the “Subscriber”), at a subscription
price of U.S. $1.00.  The Company offers, and the Subscriber accepts, the
Post-split Shares on the terms and conditions as set forth in this subscription
agreement (the “Agreement”).

Article 1
SUBSCRIPTION FOR POST-SPLIT SHARES

1.1                   Subscription for Post-split Shares.   Based upon the
hereinafter terms, conditions, representations, warranties and covenants given
by each party to the other, the Subscriber hereto hereby irrevocably subscribes
for and agrees to purchase the number of Post-split Shares of the Company set
forth on the Signature Page at the beginning of this Agreement at a subscription
price of U.S. $1.00, for aggregate consideration (the “Subscription Price”) as
set forth on the Signature Page at the beginning of this Agreement.

1.2                   Acceptance of subscription.   The Company, upon acceptance
by its Board of Directors (the “Board”) of all or part of this subscription
Agreement, agrees to issue the accepted number of Post-split Shares, as fully
paid and non-assessable, and as consideration for the Subscriber’s subscription,
and to refund any excess subscription monies of the Subscription Price of any
non-accepted portion of this subscription Agreement.

1.3                   Subscriber’s eligibility for subscription.   The
Subscriber acknowledges and warrants (and has made diligent inquiries to so
determine or has the sophistication and knowledge to know the Subscriber’s
status without concern of error), on which the Company relies, that the
Subscriber is purchasing the Post-split Shares on a private basis and without
infraction of or impedance by his domicile laws due to one or more of the
following:

  (a)
the Subscriber is an eligible and exempt investor under the laws of the
Subscriber’s domicile by either being a person who complies with exemptions from
prospectus requirements or is otherwise exempt by virtue of the Subscriber’s
wealth, income and investment knowledge or capacity; or


--------------------------------------------------------------------------------



  (b)  
the Subscriber is subscribing for a value in Post-split Shares constituting an
exempt investment under the laws of the Subscriber’s domicile; or
        (c) 
the Subscriber’s domicile laws do not restrict investment; and
        (d)
where the Subscriber has completed the appropriate portions of this Agreement
and its related Appendices and the completion of the same, whether signed or
not, constitute a true and accurate statement by the Subscriber.

                        For the purposes of this Agreement it is hereby
acknowledged and agreed that “Securities” is hereinafter collectively defined to
mean the Post-split Shares.

1.4                   Risks of subscription.   The Subscriber acknowledges that
no party independent of the Company has made or will make any opinion or
representations on the merits or risks of an investment in any of the Securities
unless sought out by the Subscriber; which the Subscriber is encouraged to do. 
The Subscriber is aware that this investment is a speculative and risky
investment, the Subscriber warrants that it could tolerate the full loss of the
investment without significant or material impact on the Subscriber’s financial
condition.

Article 2
METHOD OF SUBSCRIPTION AND ACCEPTANCE BY THE COMPANY

2.1                   Method of subscription.   It is hereby acknowledged and
agreed by the parties hereto that any subscription for Post-split Shares shall
be made by the Subscriber)   by emailing to the Company’s counsel, Mark Lee of
Greenberg Traurig (the “Company’s Counsel”), at leema@gtlaw.com, a completed and
executed copy of this Agreement together with all applicable Appendices hereto.
Funds are to be wired pursuant to wiring instructions attached to this
subscription agreement as Exhibit “A”.

In this regard, and should the Subscriber’s subscription and/or Subscription
Price payment be submitted to the Company’s Counsel, in trust or otherwise (as
above in respect to the wire transfer), then the Subscriber agrees that the
Company’s Counsel shall have no accountability to the Subscriber whatsoever and
acknowledges that the Company’s Counsel is merely a recipient for the Company
and has no obligation of any nature to the Subscriber.  Under no circumstances
shall the Company’s Counsel be considered to be giving legal or other advice or
services to the Subscriber and no communication between the Subscriber and the
Company’s Counsel shall be considered advice (at the most only administrative
subscription assistance on behalf of the Company) but the Subscriber shall rely
solely and exclusively on the Subscriber’s own judgment and the advice of the
Subscriber’s own counsel.

2.2                   Acceptance of subscription or return of Subscription Price
by the Company.   The Subscriber acknowledges that the Company will be accepting
subscriptions for Post-split Shares on a first come, first serve, basis.  As a
consequence the Company, upon acceptance by its Board of all or part of this
subscription Agreement (the “Acceptance”), hereby agrees to issue the accepted
number of Post-split Shares, as fully paid and non-assessable, and as
consideration for the Subscriber’s subscription, and to promptly refund any
excess subscription monies of the Subscription Price of any non-accepted portion
of this subscription Agreement.  In this regard the Subscriber acknowledges
that, although Post-split Shares may be issued to other subscribers concurrently
with the Company’s Acceptance of all or part of this subscription Agreement,
there may be other sales of Post-split Shares by the Company, some or all of
which may close before or after the Acceptance herein.  The Subscriber further
acknowledges that there is a risk that insufficient funds may be raised by the
Company upon the Company’s Acceptance of all or part of this subscription
Agreement to fund the Company’s objectives and that further closings may not
take place after Acceptance herein.

--------------------------------------------------------------------------------



2.3                   Use of funds before and after Acceptance.   The Company
agrees that the Subscription Price will be held by the Company’s Counsel for the
benefit of the Subscriber to reserve the Subscriber’s subscription and, prior to
Acceptance, such funds shall not be considered a loan and shall not bear
interest but shall constitute solely a reservation of subscription.  The
Subscriber shall not demand return of its Subscription Price monies unless the
Post-split Shares have not been issued for a period in excess of 90 calendar
days from the date of this subscription and such demand may be fulfilled by
Acceptance and delivery of subscribed Post-split Shares or return of funds at
the Company’s sole and absolute discretion.  The Subscriber acknowledges that
the funds to be raised from all Post-split Shares are to be employed for the
business of the Company in accordance with management’s determination as to the
best use of the same for the Company’s business plans.  Notwithstanding any
disclosure document or offering memorandum or prospectus provided concurrent
with this subscription, the Company reserves the right at any time to alter its
business plans in accordance with management’s appreciation of the market for
the goods and services of the Company and the best use of the Company’s funds to
advance its business, whether present or future.

2.4.                  Securities issued at different prices and
characteristics.   The Subscriber acknowledges that the Company will issue its
securities at different prices which may occur sequentially, from time-to-time,
or at the same time and prices in the future may be lower than now.  The Company
will also issue offerings which have warrants, or other benefits, attached and
some offerings which do not.  Not all subscribers will receive common shares, or
other share classes, of the Company at the same price and such may be issued at
vastly different prices to that of the Subscriber.  For example, however,
without limitation, the Company will or may issue securities at nominal prices
as ‘founders shares’ (which may or will constitute millions of securities, as
determined solely by the Board) or for developmental assets (which cannot be
valued and so may be assigned a nominal value on the Company’s books) or for
services or to attract expertise or management talent or other circumstances
considered advisable by the Board.  Such issuance at different prices are made
by the Board in its judgment as to typical structuring for a company such as the
Company, to incentivise, reward and to provide a measure of developmental
control, to acquire assets or services which the Board considers necessary or
advisable for the Company’s development and success and other such
considerations in the Board’s judgment.  The Company may or will acquire debt
and/or equity financings in the future required or advisable, as determined by
the Board, in the course of the Company’s business development.  The Subscriber
acknowledges these matters, understands that the Subscriber’s investment is not
necessarily the most advantageous investment in the Company and authorizes the
Board now and hereafter to use its judgment to make such issuances whether such
issuances are at a lesser, equal or greater price than that of the Subscriber
and whether such is prior to, concurrent with or subsequent to the Subscriber’s
investment herein.

2.5                   Delivery of Shares.   The Company, promptly after the
Acceptance by its Board of all or part of this subscription Agreement, agrees to
deliver to the Subscriber a Share certificate for the accepted number of
Post-split Shares purchased by the Subscriber under this subscription Agreement
and registered in the name of the Subscriber.

Article 3
INVESTMENT SUBSCRIPTION TERMS, CORPORATE DISCLOSURE AND GENERAL SUBSCRIBER
ACKNOWLEDGEMENTS AND WARRANTIES

3.1                   Description of the Post-split Shares.   The Company is
issuing Post-split Shares at a price of U.S. $1.00.  The Post-split Shares are a
part of the common shares of the Company presently authorized.  Copies of the
constating documents of the Company describing the common shares and the rights
of shareholders are available upon request.

--------------------------------------------------------------------------------



3.2                   Release of liability and indemnity.   The Subscriber
acknowledges and agrees that, in consideration, in part, of the Company’s within
Acceptance of this subscription, the Subscriber hereby does hereby release,
remise and forever discharge each of the Company and its respective
subsidiaries, directors, officers, employees, attorneys, agents, executors,
administrators, successors and assigns and the Company’s Counsel, of and from
all manner of action and actions, causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, claims, damages and demands, whether
known or unknown, suspected or unsuspected and whether at law or in equity,
which against either of the Company and/or any of its respective subsidiaries,
directors, officers, employees, attorneys, agents, executors, administrators,
successors and assigns and the Company’s Counsel, the Subscriber ever had, now
has, or which any of the Subscriber’s respective successors or assigns, or any
of them hereafter can, shall or may have by reason of any matter arising from
the within subscription or the use of funds or the operation of the Company
(collectively, the “Release”) except only for gross negligence or fraud (and
such shall constitute only objective willful act of objective material
wrongdoing).  The Subscriber shall hold harmless and indemnify the Company from
and against, and shall compensate and reimburse the same for, any loss, damage,
claim, liability, fee (including reasonable attorneys’ fees), demand, cost or
expense (regardless of whether or not such loss, damage, claim, liability, fee,
demand, cost or expense relates to a third-party claim) that is directly or
indirectly suffered or incurred by the Company, or to which the Company becomes
subject, and that arises directly or indirectly from, or relates directly or
indirectly to, any inaccuracy in or breach of any representation, warranty,
covenant or obligation of the Subscriber contained in this Agreement.  This
Release is irrevocable and will not terminate in any circumstances.

3.3                   The Subscriber’s understandings and acknowledgments.  The
Subscriber hereby acknowledges and agrees that:

  (a)   
Further financings:   the Company may issue further offerings in the future
similar to the within Offering which may be at higher or lower prices (as
determined by the Company in accordance with its appreciation of market
conditions).  The Company may, and will, acquire debt and/or equity financings
in the future required or advisable in the course of the Company’s business
development;
        (b)
Withdrawal or revocation:   this Agreement is given for valuable consideration
and shall not be withdrawn or revoked by the Subscriber once tendered to the
Company with the Subscription Price;
        (c) 
Agreement to be bound:   the Subscriber hereby specifically agrees to be bound
by the terms of this Agreement as to all particulars hereof and hereby reaffirms
the acknowledgments, representations and powers as set forth in this Agreement;
        (d)  
Reliance on Subscriber’s representations:   the Subscriber understands that the
Company will rely on the acknowledgments, representations and covenants of the
Subscriber contained herein in determining whether a sale of the Post-split
Shares to the Subscriber is in compliance with applicable securities laws.  The
Subscriber warrants that all acknowledgments, representations and covenants are
true and accurate; and
        (e)
Waiver of pre-emptive rights:   the Subscriber hereby grants, conveys and vests
unto the President of the Company, or unto such other nominee or nominees of the
President of the Company as the President of the Company may determine, from
time to time, in the President’s sole and absolute discretion, as the
Subscriber’s power of attorney solely for the purpose of waiving any prior or
pre-emptive rights which the Subscriber may have to further issues of equity by
the Company under applicable corporate and securities laws.

--------------------------------------------------------------------------------



3.4                   The Subscriber’s representations and warranties.   The
Subscriber hereby represents and warrants that:

  (a) 
Not a U.S. Person:   if the Subscriber is not a resident of the United States,
the Subscriber: (i) is not a U.S. Person (as defined in Rule 902 of Regulation S
(“Regulation S”) under the U.S. Act, which definition includes, but is not
limited to, any natural person resident in the United States, any corporation or
partnership incorporated or organized under the laws of the United States or any
estate or trust of which any executor, administrator or trustee is a U.S.
Person; (ii) is not purchasing any of the Securities for the account or benefit
of any U.S. Person or for offering, resale or delivery for the account or
benefit of any U.S. Person or for the account of any person in any jurisdiction
other than the jurisdiction set out in the name and address of the Subscriber
set forth hereinbelow; and (iii) was not offered any Post-split Shares in the
United States and was outside the United States at the time of execution and
delivery of this Agreement;
        (b) 
No registration and sales under Regulation S:   if the Subscriber is not a
resident of the United States: (i) the Subscriber acknowledges that the
Securities have not been registered under the U.S. Act; (ii) the Subscriber
agrees to resell the Securities only in accordance with the provisions of
Regulation S, pursuant to a registration under the U.S. Act or pursuant to an
available exemption from such registration, and that hedging transactions
involving the Securities may not be conducted unless in compliance with the U.S.
Act; (iii) the Subscriber understands that any certificate representing the
Securities may bear a legend setting forth the foregoing restrictions; and (iv)
the Subscriber understands that the Securities are restricted within the meaning
of “Rule 144” promulgated under the U.S. Act; that the exemption from
registration under Rule 144 will not be available in any event for at least one
year from the date of purchase and payment of the Securities by the Subscriber,
and even then will not be available unless (i) a public trading market then
exists for the common stock of the Company, (ii) adequate information concerning
the Company is then available to the public and (iii) other terms and conditions
of Rule 144 are complied with; and that any sale of the Securities may be made
by the Subscriber only in limited amounts in accordance with such terms and
conditions;
        (c) 
No U.S. beneficial interest:   if the Subscriber is not a resident of the United
States, no U.S. Person, either directly or indirectly, has any beneficial
interest in any of the Securities acquired by the Subscriber hereunder, nor does
the Subscriber have any agreement or understanding (written or oral) with any
U.S. Person respecting:


    (i)   the transfer or any assignment of any rights or interest in any of the
Securities;             (ii) the division of profits, losses, fees, commissions
or any financial stake in connection with this subscription; or            
(iii) the voting of the Securities;


--------------------------------------------------------------------------------



  (d) 
Experience:   the Subscriber has the requisite knowledge and experience in
financial and business matters for properly evaluating the risks of an
investment in the Company;
        (e)
Information:   the Subscriber has received all information regarding the Company
reasonably requested by the Subscriber;
        (f) 
Risk:   the Subscriber understands that an investment in the Company involves
certain risks of which the Subscriber has taken full cognizance, and which risks
the Subscriber fully understands;
        (g) 
Adequacy of information:   the Subscriber has been given the opportunity to ask
questions of, and to receive answers from, the Company concerning the terms and
conditions of the Offering and to obtain additional information necessary to
verify the accuracy of the information contained in the information described in
paragraph (e) above, or such other information as the Subscriber desired in
order to evaluate an investment in the Company;
        (h) 
Residency:   the residence of the Subscriber as set forth hereinbelow is the
true and correct residence of the Subscriber and the Subscriber has no present
intention of becoming a resident or domiciliary of any other jurisdiction;
        (i)
Independent investigation:   in making a decision to invest in the Company the
Subscriber has relied solely upon independent investigations made by the
Subscriber;
        (j)  
Principal:   the Subscriber is purchasing the Post-split Shares as principal for
the Subscriber’s own account and not for the benefit of any other person, except
as otherwise stated herein, and not with a view to the resale or distribution of
all or any of the Post-split Shares;
        (k) 
Decision to purchase:   the decision of the Subscriber to enter into this
Agreement and to purchase Post-split Shares pursuant hereto has been based only
on the representations of this Agreement.  It is not made on other information
relating to the Company and not upon any oral representation as to fact or
otherwise made by or on behalf of the Company or any other person.  The
Subscriber agrees that the Company assumes no responsibility or liability of any
nature whatsoever for the accuracy, adequacy or completeness of any business
plan information which has been created based upon the Company’s management
experience.  In particular, and without limiting the generality of the
foregoing, the decision to subscribe for Post-split Shares has not been
influenced by:


    (i) 
newspaper, magazine or other media articles or reports related to the Company or
its business;
            (ii)
promotional literature or other materials used by the Company for sales or
marketing purposes; or
            (iii)
any representations, oral or otherwise, that the Company will become a listed
company, that any of the Securities will be repurchased or have any guaranteed
future realizable value or that there is any certainty as to the success of the
Company or the liquidity or value of any of the Securities;


--------------------------------------------------------------------------------



  (l) 
Advertisements:   the Subscriber acknowledges that the Subscriber has not
purchased Post-split Shares as a result of any general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;
        (m) 
Information not received:   the Subscriber has not received, nor has the
Subscriber requested, nor does the Subscriber have any need to receive, any
offering memorandum or any other document (other than financial statements or
any other document the content of which is prescribed by statute or regulation)
describing the business and affairs of the Company which has been prepared for
delivery to, and review by, prospective subscribers in order to assist them in
making an investment decision in respect of the Post-split Shares, and the
Subscriber has not become aware of any advertisement in printed media of general
and regular paid circulation, radio or television with respect to the
distribution of the Post-split Shares;
        (n) 
Information received:   the Subscriber has had access to such additional
information, if any, concerning the Company as the Subscriber has considered
necessary in connection with the Subscriber’s investment decision to acquire the
Post-split Shares;
        (o)
Satisfaction with information received:   the Subscriber acknowledges that, to
the Subscriber’s satisfaction:


    (i) 
the Subscriber has either had access to or has been furnished with sufficient
information regarding the Company and the terms of this investment transaction
to the Subscriber’s satisfaction;
            (ii)
the Subscriber has been provided the opportunity to ask questions concerning
this investment transaction and the terms and conditions thereof and all such
questions have been answered to the Subscriber’s satisfaction; and
            (iii) 
the Subscriber has been given ready access to and an opportunity to review any
information, oral or written, that the Subscriber has requested concurrent with
or as a part of this Agreement;


  (p)
Economic risk:   the Subscriber has such knowledge and experience in financial
and business affairs as to be capable of evaluating the merits and risks of the
Subscriber’s investment in and to the Securities, and the Subscriber is able to
bear the economic risk of a total loss of the Subscriber’s investment in and to
any of the Securities;
        (q) 
Speculative investment:   the Subscriber understands that an investment in the
Securities is a speculative investment and that there is no guarantee of success
of the Company’s management’s plans.  Management’s plans are an effort to apply
present knowledge and experience to project a future course of action which is
hoped will result in financial success employing the Company’s assets and with
the present level of management’s skills and of those whom the Company will need
to attract (which cannot be assured).  Additionally, all plans are capable of
being frustrated by new or unrecognized or unappreciated present or future
circumstances which can typically not be accurately, or at all, predicted;


--------------------------------------------------------------------------------



  (r)  
Address:   the Subscriber is resident as set out on the last page of this
Agreement as the “Subscriber’s Address”, and the address as set forth on the
last page of this Agreement is the true and correct address of the Subscriber;
        (s) 
Risk and resale restriction:   the Subscriber is aware of the risks and other
characteristics of the Securities and of the fact that the Subscriber will not
be able to resell the Securities except in accordance with the applicable
securities legislation and regulatory policy;
        (t)
Representations as to resale:   no person has made to the Subscriber any written
or oral representations:


    (i) 
that any person will resell or repurchase any of the Securities;
            (ii)
that any person will refund the purchase of any of the Securities;
            (iii)
as to the future price or value of any of the Securities; or
            (iv) 
that any of the Securities will be listed and posted for trading on any stock
exchange, over-the-counter or bulletin board market, or that application has
been made to list and post any of the Securities for trading on any stock
exchange, over-the-counter or bulletin board market; and


   
the Subscriber will not resell any of the Securities except in accordance with
the provisions of applicable securities legislation and stock exchange,
over-the-counter and/or bulletin board market rules;
        (u) 
Reports and undertakings:   if required by applicable securities legislation,
policy or order or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute and otherwise assist the
Company in filing such reports, undertakings and other documents as may be
reasonably required with respect to the issue of the Post-split Shares;
        (v)
Resale restrictions:   the Subscriber has been independently advised as to the
applicable hold period imposed in respect of the Securities by securities
legislation in the jurisdiction in which the Subscriber’s resides and confirms
that no representation has been made respecting the applicable hold periods for
the Securities and is aware of the risks and other characteristics of the
Securities and of the fact that the Subscriber may not be able to resell the
Securities except in accordance with the applicable securities legislation and
regulatory policy;
        (w) 
Age of majority:   the Subscriber, if an individual, has attained the age of
majority and is legally competent to execute this Agreement and to take all
actions required pursuant hereto;
        (x) 
Authorization and formation of Subscriber:   the Subscriber, if a corporation,
partnership, trust or other form of business entity, is authorized and otherwise
duly qualified to purchase and hold the Securities, and such entity has not been
formed for the specific purpose of acquiring Securities in this issue.  If the
Subscriber is one of the aforementioned entities it hereby agrees that, upon
request of the Company, it will supply the Company with any additional written
information that may be requested by the Company.  In addition, the entering
into of this Agreement and the transactions contemplated hereby will not result
in the violation of any of the terms of and provisions of any law applicable to,
or the constating documents, if a corporation, of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber may be bound;


--------------------------------------------------------------------------------



  (y)
Legal obligation:   this Agreement has been duly and validly authorized,
executed and delivered by and constitutes a legal, valid, binding and
enforceable obligation of the Subscriber;
        (z) 
Legal and tax consequences:   the Subscriber acknowledges that an investment in
the Securities of the Company may have tax consequences to the Subscriber under
applicable law, which the Subscriber is solely responsible for determining, and
the Subscriber also acknowledges and agrees that the Subscriber is responsible
for obtaining its own legal and tax advice;
        (aa) 
Compliance with applicable laws:   the Subscriber knows of no reason (and is
sufficiently knowledgeable to determine the same or has sought legal advice) why
the delivery of this Agreement, the acceptance of it by the Company and the
issuance of the Post-split Shares to the Subscriber will not comply with all
applicable laws of the Subscriber’s jurisdiction of residence or domicile, and
all other applicable laws, and the Subscriber has no reason to believe that the
Subscriber’s subscription hereby will cause the Company to become subject to or
required to comply with any disclosure, prospectus or reporting requirements or
to be subject to any civil or regulatory review or proceeding.  In addition, the
Subscriber will comply with all applicable securities laws and will assist the
Company in all reasonable manner to comply with all applicable securities laws;
        (ab)  
Encumbrance or transfer of Securities:   while the Company is a non-reporting
company in Canada, the Subscriber will not sell, assign, gift, pledge or
encumber in any manner whatsoever any of the Securities herein subscribed for in
Canada without the prior written consent of the Company and in accordance with
applicable securities legislation;
        (ac)
Regulation S:   if the Subscriber is not a resident of the United States, the
Subscriber further represents and warrants that the Subscriber was not
specifically formed to acquire any of the Securities subscribed for in this
Agreement in violation of the provisions of Regulation S;
        (ad) 
Finders’ fees:   the Subscriber has not retained, employed or introduced any
broker, finder or other person who would be entitled to a brokerage commission
or finder’s fee arising out of the transactions contemplated hereby;
        (ae) 
Additional Subscriber acknowledgements:   the Subscriber also acknowledges (on
its own behalf and, if applicable, on behalf of those for whom the Subscriber is
contracting hereunder) as set forth below:


    (i)
it has been furnished with all information, financial and otherwise, concerning
the business, affairs and financial position of the Company necessary to make an
informed decision to purchase the Post-split Shares and the Subscriber agrees
that such information has not been furnished pursuant to any form of written
material which is, or may be construed as, an offering memorandum as that term
is defined in the securities legislation of any State of the United States, the
securities legislation in the jurisdictions in which the Company is incorporated
and conducts business and the securities legislation in the jurisdiction in
which the Subscriber is resident (collectively, the “Applicable Securities
Legislation” herein) as such legislation is from time to time amended, and the
regulations and rules prescribed thereto;


--------------------------------------------------------------------------------



    (ii) 
the issue of the Post-split Shares will be made pursuant to exemptions from the
registration and prospectus requirements of the Applicable Securities
Legislation and therefore:


      (A) 
the Subscriber may be restricted from using certain of the civil remedies
available under such legislation and certain protections, rights and remedies
provided in such legislation, including statutory rights of rescission or
damages, may not be available to the Subscriber;
                (B) 
the Subscriber may not receive information that might otherwise be required to
be provided to the Subscriber under such legislation;
                (C)  
the Company may be relieved from certain obligations that would otherwise apply
under such legislation;
                (D)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;
                (E)
there is no government or other insurance covering the Securities; and
                (F) 
there are risks associated with the purchase of the Securities;


    (iii)  
no prospectus has been filed by the Company with any regulatory authority in
connection with the issuance of the Securities and the Company has already
issued or may issue Post-split Shares or shares for significantly lesser
consideration per unit or share than is being paid by the Subscriber for
Post-split Shares hereunder;
            (iv) 
this subscription forms part of a larger Offering and is subject only to the
Company’s Acceptance of this subscription Agreement and the Subscription Price
therefore;
            (v)
the sale and delivery of the Post-split Shares to the Subscriber or to any
subscriber on whose behalf the Subscriber is contracting is conditional upon
such sale being exempt from the requirement to file a prospectus or to prepare
and deliver an offering memorandum under any applicable legislation relating to
the sale of the Post-split Shares or upon the issuance of such orders, consents
or approvals as may be required to permit such sale without the requirement of
filing a prospectus or preparing and delivering an offering memorandum;
            (vi)
the Company may be required to provide applicable securities regulatory
authorities with a list setting forth the identities of the beneficial
purchasers of the Post-split Shares and the Subscriber acknowledges and agrees
that the Subscriber will provide, on request, particulars as to the identity of
such beneficial purchasers as may be required by the Company in order to comply
with the foregoing; and


--------------------------------------------------------------------------------



    (vii)  
the Subscriber (or others for whom the Subscriber is contracting hereunder) has
been advised to consult its own legal advisors with respect to the merits and
risks of an investment in the Securities and with respect to applicable resale
restrictions and the Subscriber (or others for whom the Subscriber is
contracting hereunder) is solely responsible, and the Company is not in any way
responsible, for compliance with applicable resale restrictions;


  (af) 
Additional Subscriber representations and warranties under Applicable Securities
Legislation:   if the Subscriber is not a resident of the United States, the
Subscriber further represents and warrants to the Company and acknowledges and
agrees that the Company will also rely upon the following representations and
warranties in determining whether or not to accept this subscription under all
Applicable Securities Legislation:


    (i) 
the Subscriber is purchasing the Post-split Shares as principal for its own
account, not for the benefit of any other person and not with a view to the
resale or distribution of all or any of the Post-split Shares and, by signing
and returning the attached Attachment “I” – “Subscriber’s Certificate”,
certifies that it {please circle at least one of the following categories and
complete the missing information as appropriate}:


       (A) 
is an “accredited investor” as defined in National Instrument 45-106 –
Prospectus and Registration Exemptions (“NI 45-106”); or
                 (B) 
is resident in an “International Jurisdiction” (being a jurisdiction outside of
Canada and the United States) and:


        (I)
the Subscriber is knowledgeable of, or has been independently advised as to, the
Applicable Securities Legislation of such International Jurisdiction which would
apply to this Agreement;
                    (II)  
the Subscriber is purchasing the Post-split Shares pursuant to an applicable
exemption from any prospectus, registration or similar requirements under the
Applicable Securities Legislation of such International Jurisdiction, or, if
such is not applicable, the Subscriber is permitted to purchase the Post-split
Shares under the Applicable Securities Legislation of the International
Jurisdiction without the need to rely on exemptions; and
                    (III)
the Applicable Securities Legislation of the International Jurisdiction do not
require the Company to make any filings or seek any approvals of any kind
whatsoever from any regulatory authority of any kind whatsoever in the
International Jurisdiction;


    (ii)  
the Subscriber has not relied upon the Company or its directors and officers, or
the Company’s Counsel or advisors, for investment, legal or tax advice,
including advice with respect to the hold period and resale restrictions imposed
upon the Securities by the securities legislation in the jurisdiction in which
the Subscriber resides, and has, if desired, in all cases sought the advice of
the Subscriber’s own personal investment advisor, legal counsel and tax
advisors, and the Subscriber is either experienced in or knowledgeable with
regard to the affairs of the Company or, either alone or with its professional
advisors, is capable by reason of knowledge and experience in financial and
business matters in general, and investments in particular, of evaluating the
merits and risks of an investment in the Securities, and it is able to bear the
economic risk of an investment in the Securities and can otherwise be reasonably
assumed to have the capacity to protect its own interest in connection with the
investment; and


--------------------------------------------------------------------------------



    (iii)  
the Subscriber understands and acknowledges that the Company is not currently a
reporting issuer or reporting company in every applicable jurisdiction and as a
result the hold period to which the Securities are subject may be indefinite in
certain jurisdictions in which the Securities are issued until the Company
becomes a reporting issuer or reporting company in such jurisdiction.  The
Subscriber further understands that the certificates representing the Securities
will bear a legend describing the resale restrictions and the Subscriber agrees
to comply with such resale restrictions; and


  (ag) 
Additional Subscriber covenants and agreements:   the Subscriber further
covenants and agrees that the Company will also rely upon the following
covenants and agreements in determining whether or not to accept this
subscription under all Applicable Securities Legislation:


    (i) 
the Subscriber acknowledges and consents to the collection and retention by the
Company of certain information, including personal information, regarding the
Subscriber and the Subscriber’s subscription, including the Subscriber’s name,
address, telephone number and e-mail address, the number of Securities purchased
and any control persons of the Subscriber.  The Subscriber acknowledges and
agrees that this information will be retained on the share register of the
Company which may be available for inspection by the public.  The Subscriber
further consents and agrees to the release of this information to the securities
regulatory authorities as required by law and regulatory policies; and
            (ii) 
the Subscriber agrees that this Agreement will in no way restrict the Company
from obtaining further funds through the sale of equity securities of the
Company or otherwise.

3.5                   Company Confidential Information.   The Subscriber
acknowledges that the Company is presently not actively engaged in any business,
however, and with proposed acquisition and merger with The Pulse Beverage
Corporation, proposes to be engaged in the manufacture, sale and distribution of
the “Pulse” brand of nutraceutical beverages.  The Subscriber recognizes the
importance of protecting the Company’s trade secrets, confidential information
and other proprietary information and related rights acquired through the
Company’s expenditure of time, effort and money.  Therefore, in consideration of
the Company permitting the Subscriber to submit this subscription and have
access to Company information and/or Company confidential information otherwise
coming to the Subscriber, the Subscriber agrees to be bound by the following
terms and conditions:

--------------------------------------------------------------------------------



  (a)  
Definitions:   for all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, the following words and
phrases shall have the following meanings:


    (i)   “Confidential Information” includes any of the following:


      (A)
any and all versions of the trade names, trade-mark, business plans, products,
software, all Developments (as defined below) and all other matters owned or
marketed by the Company;
                (B) 
information regarding the Company’s business operation, methods and practices,
including marketing strategies, product pricing, margins and hourly rates for
staff and information regarding the financial affairs of the Company;
                (C) 
the names of the Company’s clients and the names of the suppliers to the
Company, and the nature of the Company’s relationships with these clients and
suppliers; and
                (D) 
any other trade secret or confidential or proprietary information in the
possession or control of the Company;


     
however, Confidential Information does not include information which is or
becomes generally available to the public without the Subscriber’s fault; and
            (ii) 
“Developments” include all the following related to the products or business of
the Company:


      (A) 
copyright works, software, documentation, data, designs, scripts, photographs,
music, reports, flowcharts, trade-marks, specifications, source codes, product
designs or formula and any related works, including any enhancements,
modifications or additions to the products owned, marketed or used by the
Company; and
                (B) 
inventions, devices, discoveries, concepts, ideas, algorithms, formulae,
know-how, processes, techniques, systems and improvements, whether patentable or
not;


     
developed, created, acquired, generated or reduced to practice by the Company or
any person by or for the Company, including the Subscriber;


  (b)
Maintaining confidentiality:   at all times the Subscriber shall keep in
strictest confidence and trust the Confidential Information.  The Subscriber
shall take all necessary precautions against unauthorized disclosure of the
Confidential Information, and, except as required by applicable law, judicial
process or regulatory investigation, the Subscriber shall not, directly or
indirectly disclose, allow access to, transmit or transfer the Confidential
Information to a third party, nor shall the Subscriber use, copy or reproduce
the Confidential Information except as may be reasonably required for the
Subscriber with the permission of the Company;


--------------------------------------------------------------------------------



  (c)  
Return of Confidential Information:   at the request of the Company the
Subscriber shall immediately return to the Company all materials, including all
copies in whatever form, containing the Confidential Information which are in
the Subscriber’s possession or under the Subscriber’s control; and
        (d)  
No rights to Confidential Information:   the Subscriber acknowledges and agrees
that the Subscriber shall not acquire any right, title or interest in or to the
Confidential Information.  Should any interest in the Confidential Information
come into the possession of the Subscriber by any means, other than specific
written transfer by the Company, the Subscriber hereby assigns and transfers,
now and in the future, to the Company, and agrees that the Company shall be the
exclusive owner of, all of the Subscriber’s right, title and interest to any
such throughout the world, including all trade secrets, patent rights,
copyrights and all other intellectual property rights therein.  The Subscriber
further agrees to cooperate fully at all times with respect to signing further
documents and doing such acts and other things required by the Company to
confirm such transfer of ownership of rights.  The Subscriber agrees that the
obligations in this section shall continue beyond the issue of any Securities
hereunder, beyond the ownership of any Securities acquired hereunder and beyond
the termination of the Subscriber’s employment, engagement or association with
the Company, for a period of five years from the date that the Subscriber
delivers this Agreement to the Company.

3.6                   Reliance on Subscriber’s representations and warranties
and indemnification.   The Subscriber understands that the Company will rely on
the representations and warranties of the Subscriber herein in determining
whether a sale of the Post-split Shares to the Subscriber is in compliance with
federal and applicable state and provincial securities laws.  The Subscriber
hereby agrees to indemnify the Company and its affiliates and hold the Company
and its affiliates harmless from and against any and all liability, damage, cost
or expense (including reasonable attorney’s fees) incurred on account of or
arising out of: (i) any inaccuracy in the Subscriber’s acknowledgements,
representations or warranties set forth in this Agreement; (ii) the disposition
of any of the Securities which the Subscriber will receive, contrary to the
Subscriber’s acknowledgements, representations or warranties in this Agreement
or otherwise; (iii) any suit or proceeding based upon the claim that such
acknowledgments, representations or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or its
affiliates; and (iv) the Subscriber’s failure to fulfill any or all of the
Subscriber’s obligations herein.

3.7                   Change in Subscriber’s representations and warranties.  
All of the information set forth hereinabove with respect to the Subscriber and
including, without limitation, the acknowledgements, representations and
warranties set forth hereinabove, is correct and complete as of the date hereof
and, if there should be any material change in such information prior to the
acceptance of this subscription Agreement by the Company, the Subscriber will
immediately furnish the revised or corrected information to the Company.

3.8                   The Company’s representations and warranties.   The
Company hereby represents and warrants as follows and hereby acknowledges and
agrees that the Subscriber will rely on the following representations and
warranties in effecting the subscription contemplated hereby:

  (a)  
Organization and Qualification of the Company:   the Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has the requisite corporate power to own its properties and
to carry on its business as now being conducted.  The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a material adverse effect on the business,
operations or condition (financial or otherwise) of the Company;


--------------------------------------------------------------------------------



  (b) 
Authority:   the Company has the requisite corporate power and authority to
execute and deliver this Agreement and to consummate the Offering and the other
transactions contemplated hereby.  The execution and delivery of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all necessary action on the
party of the Company, and no further consent or action is required;
        (c) 
Enforceability:   this Agreement has been duly executed and delivered by the
Company and constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally;
        (d) 
No Conflicts:   the execution, delivery and performance of this Agreement by the
Company and the consummation of the Offering by the Company do not and will not
conflict with or violate (i) any provision of the Articles of Incorporation or
bylaws of the Company, as amended, or (ii) any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to the Company, except where such
conflict or violation would not have a material adverse effect on the business,
operations or condition (financial or otherwise) of the Company.  No material
consent, waiver, approval order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any material agreement with the Company, is required in connection with the
execution, delivery and performance of this Agreement or the consummation of the
Offering by the Company;
        (e) 
The Shares:   The Post-split Shares been duly authorized, and when issued and
paid for in accordance with this Agreement. The Post-split Shares have not been
issued in violation of, and are not subject to, any preemptive or subscription
rights;
        (f)  
SEC Filings:   the Company has filed all reports required to be filed by it
under the U.S. Act and under the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the 18 months preceding the date hereof (collectively, the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing.  At the time they were filed, the SEC Reports complied in all material
respects with the requirements of the U.S. Act and the Exchange Act and the
rules and regulations promulgated thereunder.  At the time when they were filed,
none of the SEC Reports contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements made therein in light of the circumstances under which they
were made, not misleading.  The financial statements of the Company contained in
the SEC Reports comply in all material respects with all applicable accounting
requirements of the United States Securities and Exchange Commission (the
“SEC”), were prepared in accordance with generally accepted accounting
principles, and fairly present in all material respects the financial condition
of the Company as of the dates thereof.  The number and type of all authorized,
issued and outstanding shares of capital stock of the Company is as set forth in
the SEC Reports; and


--------------------------------------------------------------------------------



  (g) 
Absence of Certain Changes:   Since the date of the last audited financial
statement contained in the SEC Reports, there has been no material adverse
change and no material adverse development in the business, properties,
operations, condition (financial or otherwise), or results of operations of the
Company, except as disclosed in the SEC Reports.

Article 4

Omitted

Article 5
RESTRICTED SECURITIES AND REGISTRATION

5.1                   No initial registration.   The Subscriber acknowledges and
understands that neither the sale of the Post-split Shares which the Subscriber
is acquiring nor any of the Securities themselves have been registered under any
Applicable Securities Legislation and, furthermore, that the Securities must be
held indefinitely unless subsequently registered under Applicable Securities
Legislation or an exemption from such registration is available.

5.2                   Legending of the Securities.   The Subscriber also
acknowledges and understands that the certificates representing the Securities
will be stamped with the following legend (or substantially equivalent language)
restricting transfer in the following manner:

 

“These securities have not been registered under the United States Securities
Act of 1933, as amended, or the laws of any state, and are being issued pursuant
to an exemption from registration pertaining to such securities and pursuant to
a representation by the security holder named hereon that said securities have
been acquired for purposes of investment and not for purposes of distribution. 
These securities may not be offered, sold, transferred, pledged or hypothecated
in the absence of registration, or the availability of an exemption from such
registration.  The stock transfer agent has been ordered to effectuate transfers
only in accordance with the above instructions.”

(or)

“These securities have not been registered under the United States Securities
Act of 1933, as amended (the “Act”), or the laws of any state, and are being
issued in reliance upon Regulation S promulgated under the Act.  These
securities may not be offered, sold, transferred, pledged or hypothecated in the
absence of registration, the availability of an exemption from such registration
or compliance with Regulation S.  The stock transfer agent has been ordered to
effectuate transfers only in accordance with the above instructions.

                         The Subscriber hereby consents to the Company making a
notation on its records or giving instructions to any transfer agent of the
Securities in order to implement the restrictions on transfer set forth and
described hereinabove.

5.3                   Disposition under Rule 144.   The Subscriber also
acknowledges and understands that:

  (a)  the Securities are restricted securities within the meaning of Rule 144
promulgated under the U.S. Act;


--------------------------------------------------------------------------------



  (b) 
the exemption from registration under Rule 144 will not be available in any
event for at least one year from the date of purchase and payment of the
Securities by the Subscriber, and even then will not be available unless (i)
adequate information concerning the Company is then available to the public and
(ii) other terms and conditions of Rule 144 are complied with; and
        (c)  
any sale of the Securities may be made by the Subscriber only in limited amounts
in accordance with such terms and conditions.

                        In this regard the Subscriber further acknowledges and
understands that, without in anyway limiting the acknowledgements and
understandings as set forth hereinabove, the Subscriber agrees that the
Subscriber shall in no event make any disposition of all or any portion of the
Securities which the Subscriber is acquiring hereunder unless and until:

  (a) 
there is then in effect a “Registration Statement” under the U.S. Act covering
such proposed disposition and such disposition is made in accordance with said
Registration Statement; or
        (b)
(i) the Subscriber shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, (ii) the Subscriber shall
have furnished the Company with an opinion of the Subscriber’s own counsel to
the effect that such disposition will not require registration of any such
Securities under the U.S. Act and (iii) such opinion of the Subscriber’s counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Subscriber of such concurrence.

Article 6
GENERAL PROVISIONS

6.1                   Address for delivery.   Each notice, demand or other
communication required or permitted to be given under this Agreement shall be in
writing and shall be sent by delivery (electronic or otherwise) or prepaid
registered mail deposited in a post office addressed to the Subscriber or the
Company at the address specified in this Agreement.  The date of receipt of such
notice, demand or other communication shall be the date of delivery thereof if
delivered, or, if given by registered mail as aforesaid, shall be deemed
conclusively to be the fifth calendar day after the same shall have been so
mailed, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.
Either party may at any time and from time to time notify the other party in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.

6.2                   Severability and construction.  Each Article, section,
sub-section, paragraph, sub-paragraph, term and provision of this Agreement, and
any portion thereof, shall be considered severable, and if, for any reason, any
portion of this Agreement is determined to be invalid, contrary to or in
conflict with any applicable present or future law, rule or regulation, that
ruling shall not impair the operation of, or have any other effect upon, such
other portions of this Agreement as may remain otherwise intelligible (all of
which shall remain binding on the parties and continue to be given full force
and agreement as of the date upon which the ruling becomes final).

--------------------------------------------------------------------------------



6.3                   Gender and number.   This Agreement is to be read with all
changes in gender or number as required by the context.

6.4                   Governing law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, U.S.A., and the
federal laws of the United States applicable therein.  Any dispute regarding
matters as between the Subscriber and the Company, whether as a subscriber or
shareholder and whether arising under this Agreement or pursuant to shareholder
rights pursuant to the constating documents of the Company or applicable law,
shall be adjudicated in the Courts of the State of Nevada, U.S.A., unless the
Company shall permit otherwise.

6.5                   Representation and costs.   It is hereby acknowledged by
each of the parties hereto that the Company’s Counsel acts solely for the
Company, and, correspondingly, that the Subscriber has been required by each of
the Company’s Counsel and the Company to obtain independent legal advice with
respect to the Subscriber’s review and execution of this Agreement.   In
addition, it is hereby further acknowledged and agreed by the parties hereto
that the Company’s Counsel, and certain or all of its principal owners or
associates, from time to time, may have both an economic or shareholding
interest in and to the Company and/or a fiduciary duty to the same arising from
either a directorship, officership or similar relationship arising out of the
request of the Company for certain of such persons to act in a similar capacity
while acting for the Company as counsel.  Correspondingly, and even where, as a
result of this Agreement, the consent of each party hereto to the role and
capacity of the Company’s Counsel and its principal owners and associates, as
the case may be, is deemed to have been received, where any conflict or
perceived conflict may arise, or be seen to arise, as a result of any such
capacity or representation, each party hereto acknowledges and agrees to, once
more, obtain independent legal advice in respect of any such conflict or
perceived conflict and, consequent thereon, the Company’s Counsel, together with
any such principal owners or associates, as the case may be, shall be at liberty
at any time to resign any such position if it or any party hereto is in any way
affected or uncomfortable with any such capacity or representation.  The Company
will bear and pay its and the Subscriber’s costs, legal and otherwise, in
connection with their respective preparation, review and execution of this
Agreement and the preparation, review, filing, and maintenance of effectiveness
of the Registrations Statement and, in particular, that the costs involved in
the preparation of this Agreement, and all documentation necessarily incidental
thereto, by the Company’s Counsel, shall be at the cost of the Company.

6.6                   Survival of representations and warranties.   The
covenants, representations and warranties contained herein shall survive the
closing of the transactions contemplated hereby.

6.7                   Counterparts.   This Agreement may be signed by the
parties hereto in as many counterparts as may be necessary, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument and notwithstanding the date of execution
will be deemed to bear the execution date as set forth in this Agreement.  This
Agreement may also be executed and exchanged by facsimile and such facsimile
copies shall be valid and enforceable agreements.

6.8                   Entire Agreement and amendments.   This Agreement
constitutes the only agreement between the parties with respect to the subject
matter hereof and shall supersede any and all prior negotiations and
understandings.  There are no collateral agreements or understandings hereto and
this Agreement, and the documents contemplated herein, constitutes the totality
of the parties’ agreement.  This Agreement may be amended or modified in any
respect by written instrument only.

--------------------------------------------------------------------------------



6.9                   Corrections.   The Subscriber hereby authorizes the
Company to correct any minor errors in, or complete any minor information
missing from, any of this Agreement and each of Attachment “I” – “Subscriber’s
Certificate” to this Agreement, which may be required to be completed and
executed by the Subscriber and delivered to the Company in accordance with the
terms and conditions of this Agreement.

6.10                 Successors and assigns.   The terms and provisions of this
Agreement shall be binding upon and enure to the benefit of the Subscriber, the
Company and their respective successors and lawfully permitted assigns; provided
that, except as herein provided, this Agreement shall not be assignable by any
party without the written consent of the other.  Notwithstanding the foregoing
proviso, the benefit and obligations of this Agreement, insofar as they extend
to or affect the Subscriber, shall pass with any sale, assignment or transfer of
any of the Post-split Shares, the Shares, the Warrants or the Warrant Shares in
accordance with the terms of this Agreement.

                        IN WITNESS WHEREOF the parties hereto have hereunto set
their respective hands and seals in the presence of their duly authorized
signatories effective as at the dates as set forth in the Signature
Page/Subscriber Statement at the beginning of this Agreement.

End of $1.00 Post-split Private Placement Subscription Agreement
__________

--------------------------------------------------------------------------------